      Case 1:19-cv-02472-JPC-DCF Document 161 Filed 04/15/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


GATEGUARD, INC.,

                 Plaintiff,                           Civil Action No. 1:19-cv-02472- JPC-DCF

       v.

MVI SYSTEMS LLC;
SAMUEL TAUB;
MVI INDUSTRIES, LLC,

                 Defendants.


                          NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff GateGuard, Inc. submits the Supreme Court’s recent order in Henry Schein, Inc.

v. Archer & White Sales, Inc., 141 S. Ct. 656 (2021) (per curiam).

       In this order, the Supreme Court revoked its decision to review Archer & White Sales,

Inc. v. Henry Schein, Inc., 935 F.3d 274 (5th Cir. 2019) (“Schein II”). Doing so leaves the Fifth

Circuit’s Schein II ruling in place.

       Schein II is cited in GateGuard’s Brief in Opposition to Defendants’ Motion to stay

discovery (ECF No. 140 at 5-9) and in Defendants’ Reply in support of their motion (ECF No.

146 at 2 n.2).

New York, NY                                         RESPECTFULLY SUBMITTED,
April 15, 2021
                                                     /s/ Ariel Reinitz
                                                     Ariel Reinitz
                                                     FISHERBROYLES, LLP
                                                     445 Park Avenue, Ninth Floor
                                                     New York, NY 10022
                                                     (646)494-6909
                                                     Ariel.Reinitz@FisherBroyles.com
                                                     Attorneys for Plaintiff
                                                     GateGuard
